Citation Nr: 9928768	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  99-11 221	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a March 29, 1999, rating decision.




ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.

The RO notified both the veteran and his attorney by letter 
dated May 25, 1999, that the case was being transferred to 
the Board for a determination of eligibility for payment of 
attorney fees from any past due benefits.  They were advised 
that any additional evidence or argument should be submitted 
to the Board within 30 days.  No response was received from 
the veteran or his attorney.


FINDINGS OF FACT

1.  In a written fee agreement, dated July 24, 1998, the 
veteran retained the attorney, S. S. F., to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits recovered; such fees to be paid by VA directly to 
the attorney.

2.  In a March 1999 rating decision, the RO granted an 
increased rating from 30 percent to 70 percent for the 
veteran's service-connected PTSD, effective in November 1998.

3.  There has been no final Board decision with respect to 
the issue of entitlement to an increased rating for PTSD.



CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's March 1999 grant of 
entitlement to an increased rating for PTSD from 30 percent 
to 70 percent, effective in November 1998.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(b),(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reach a favorable determination on a fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; 2) 
the Notice of Disagreement which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and 3) the attorney or 
agent was retained not later than one year following the date 
that the decision by the Board with respect to the issue or 
issues involved was promulgated.  38 U.S.C.A. § 5904(c); 38 
C.F.R. § 20.609(a),(c).

In October 1995 the veteran filed a claim for an increased 
rating for post-traumatic stress disorder (PTSD) which was 
then evaluated as 10 percent disabling.  The RO denied this 
claim in January 1996, and the veteran appealed.  The matter 
went before the Board in July 1997 at which time it was 
remanded to the RO for further development.  Following 
further development, the RO increased the veteran's service-
connected PTSD rating to 30 percent on January 1998, 
effective in March 1994, and to 70 percent on March 1999, 
effective in November 1998.  

The past-due benefits at issue here arise from the March 1999 
rating decision that increased the veteran's disability 
rating for PTSD from 30 to 70 percent.  However, there has 
been no final decision with respect to this issue as is 
required by the law and regulations in order for an attorney 
to charge a fee.  38 U.S.C.A. § 5904(c)(1) and 38 C.F.R. 
§ 20.609(c)(1).  The Board's 1997 remand regarding an 
increased rating for PTSD is considered a preliminary order 
and does not constitute a final decision of the Board.  38 
C.F.R. § 20.1100(b).  Consequently, since there is no final 
Board decision with respect to the issue involving the past-
due benefits in this case, the attorney does not meet the 
criteria for payment of her fee.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the March 1999 rating decision which granted 
an increased rating for PTSD from 30 to 70 percent, effective 
in November 1998, should be paid by VA to the attorney in 
this case.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


